The opinion of the court was delivered by
Van Syckel, J.
The plaintiff claimed the right to ride on the Central Railroad of Few Jersey on a thousand-mile ticket, issued to him by the Erie Railroad Company.
*91He was ejected by the Central Eailroad Company from its ear, and suit was brought by him against the Erie railroad, in which he recovered damages in the District Court, whence the case was brought into this court by an appeal.
The plaintiff accepted the ticket subject to conditions expressed in it.
1. The trial court was requested to charge the jury that the plaintiff was bound by the conditions contained in the ticket.
This request the District Court judge refused to charge, but did charge that the jury should determine “whether plaintiff believed he had a right to use the ticket.”
This was error in law.
2. The contract provides “that in selling the ticket over another railroad the seller acts only as agent of such selling company and assumes no responsibility for the selling company beyond its own lives.”
Motion was made to nonsuit and also to direct a verdict for the Erie company on this ground, which motions were improperly refused.
The judgment should be reversed.